Citation Nr: 1034082	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Daniel G. Krapnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1970.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  

In October 2007, the Veteran testified before the undersigned 
acting Veterans Law Judge.  A transcript of the proceeding has 
been associated with the claims file.  

In a January 2008 decision, the Board, in part, denied the 
Veteran's claim of entitlement to service connection for diabetes 
mellitus.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
March 2009 Order, the Court vacated the January 2008 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with a Joint Motion for Remand.  In 
December 2009, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate review.  


FINDING OF FACT

Diabetes mellitus is not related to a disease or injury in 
service, to include herbicide exposure; diabetes mellitus was not 
manifest within 1 year of service discharge. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. 1101, 1110, 1111, 1112 (West 2002); 38 C.F.R. 3.303, 
3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Prior to initial adjudication of the Veteran's claim, letters 
dated in April 2003, February 2006, and March 2006 satisfied the 
duty to notify provisions, with the exception of the degree of 
disability and effective date. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. at 187. 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's Social Security Administration (SSA) 
records have also been associated with the file.  Contrary to the 
assertions expressed by the Veteran's representative, the RO 
requested and obtained all of the Veteran's service records 
following the Board's December 2009 remand.  These records were 
obtained in February 2010 and associated with the claims file 
thereafter.  The Board finds that VA's duty to assist has been 
satisfied.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

A VA opinion with respect to the issue on appeal was obtained in 
May 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr, 
21 Vet. App. at 312.  The Board finds that the VA opinion 
obtained in this case is adequate, as it is predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include a review of the Veteran's service treatment 
records, and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  

Further, the Board finds that ordering an additional examination 
is unnecessary.  In the December 2009 Board remand, the VA 
examiner was essentially asked to provide two opinions:  whether 
the Veteran's diabetes mellitus was related to service and 
whether this disability was caused by herbicide exposure.  The 
examiner indicated that he could not determine whether the 
Veteran's diabetes resulted from herbicide exposure.  
Nevertheless, this does not invalidate the examiner's opinion 
that his diabetes was not caused or related to service because 
that specific opinion was well reasoned and based upon a review 
of the claims file.  Further, an additional examination is not 
needed because it would not lead to a different finding.  
Specifically, the preponderance of the competent evidence is 
against finding that the Veteran was actually exposed to Agent 
Orange.  As provided below, the Veteran is competent to indicate 
that the mailbags he handled had a specific odor.  But, he is not 
competent to opine that the mailbags were contaminated with an 
herbicide.  There is no other competent evidence which provides 
that the Veteran was actually exposed to Agent Orange during his 
military service in Korea and/or Thailand.  As such, a remand for 
such an examination is unnecessary.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion has been met.  38 C.F.R. § 3.159(c) 
(4).  

It is noted that the directives in the December 2009 Board remand 
related to satisfying VA's duty to assist.   After further 
development, the RO has substantially complied with the dictates 
of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).   
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	 Service Connection

The Veteran contends that he suffers from diabetes mellitus as a 
result of in-service herbicide exposure.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, service connection may be granted for a chronic 
disease, including diabetes mellitus, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Service records 
indicate that the Veteran did not have service in Vietnam.  
Instead, these records indicate service in Korea and Thailand. 

The Department of Defense (DoD) has confirmed that the herbicide, 
Agent Orange, was used from April 1968 through July 1969 along 
the Korean DMZ to defoliate the fields of fire between the front 
line defensive positions and the south barrier fence.  The 
treated area was a strip of land 151 miles long and up to 350 
yards wide from the fence to north of the civilian control line.  
There is no indication that the herbicide was sprayed in the DMZ 
itself.  Both the 2nd and 7th Infantry Divisions, United States 
Army, had units in the affected area at the time Agent Orange was 
being used.  Field artillery, signal, and engineer troops also 
were supplied as support personnel during the time of the 
confirmed use of Agent Orange.  If it is determined that a 
veteran who served in Korea during this time period belonged to 
one of the units identified by DoD, then it is presumed that he 
or she was exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See 
MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" distributed 
in September 2003.

The specified diseases for which presumptive service connection 
is available on the basis of herbicide exposure are: chloracne 
and other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and certain 
soft tissue sarcomas.  38 C.F.R. § 3.309(e).  The diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 percent 
or more within a year after the last date of which the veteran 
was exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a) (6) (ii).

The Veteran's service personnel records corroborate the Veteran's 
service in Korea and Thailand.  Additionally, post service 
medical records indicate that the Veteran was diagnosed with 
diabetes mellitus, type II, which is a disease associated with 
herbicide exposure.  However, there is no indication that he 
served in the DMZ while stationed in Korea.  Further, and as will 
be discussed below, the Veteran's diabetes mellitus was not 
manifest to a degree of 10 percent within one year of service 
separation. 

The Veteran asserts that he was exposed to Agent Orange from 
contaminated mail bags in service.  It is this exposure that he 
contends caused his diabetes mellitus.  The Board acknowledges 
these statements.  Lay evidence is one type of evidence that must 
be considered, if submitted, when a Veteran seeks disability 
benefits, and competent lay evidence can be sufficient in and of 
itself for proving the existence of a chronic disease.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 
38 C.F.R. §§ 3.303(a), 3.307(b).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (lay witness capable of diagnosing dislocated 
shoulder).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent 
to establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis). 

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, diabetes mellitus is not a condition capable of lay 
diagnosis, much less the type of condition that can be causally 
related to military service without medical expertise.  Davidson, 
581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  
The Board finds that that the Veteran is competent and credible 
to report what he experienced in service (i.e. that the mail bags 
he came into contact with had a strange odor which he believed to 
be Agent Orange).  However, the Veteran is not competent to 
provide an opinion that bags were in fact contaminated with Agent 
Orange, or to opine that this alleged exposure caused him to 
develop diabetes mellitus.  

The Veteran was not diagnosed with diabetes mellitus to a 
compensable degree during active duty or within one year of 
service separation in December 1970.  Specifically, the Veteran's 
service treatment records are silent for any findings or 
diagnosis of diabetes mellitus.  The Veteran's June 1969, August 
1969, and November 1970 urinalysis results, taken during in-
service physical examinations, were negative for sugar.  There is 
also no indication of any signs, symptoms or manifestations of 
diabetes mellitus within the first year following his separation 
from service in December 1970.  Private medical records show that 
the Veteran was first diagnosed with diabetes mellitus in 2002, 
more than 31 years after service discharge.  The preponderance of 
the competent evidence is against finding that the Veteran was 
exposed to herbicides to include Agent Orange while on active 
duty and the first competent medical evidence of the presence of 
diabetes mellitus is dated many years after the Veteran's 
discharge and has not been linked to his active duty service.  As 
such, there is no basis to grant service connection based on the 
presumption of service incurrence for chronic diseases under 
38 C.F.R. § 3.307(a)(3) or for herbicide exposure under 38 C.F.R. 
§ 3.307(a)(6).  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that 
the provisions of Combee are applicable in cases involving 
herbicide exposure.  McCart v. West, 12 Vet. App. 164, 167 
(1999).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313; cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  Again, the Veteran currently suffers from 
diabetes mellitus and the first element is satisfied.  The Board 
turns to the issues of service incurrence and nexus.  See 
Davidson, 581 F.3d 1313.  

As discussed above, the Veteran asserts that he was exposed to 
Agent Orange through contaminated mailbags which caused his 
diabetes mellitus.  The Veteran is competent to asset what comes 
to him through his senses.  However, he is not competent to 
diagnose his diabetes mellitus or offer an opinion as to its 
etiology without medical knowledge and expertise.  See Jandreau, 
492 F.3d 1372.  

Turning to the medical evidence of record, the Veteran's service 
treatment records are silent for complaints of or treatment for 
diabetes mellitus.  Post-service medical records indicate that 
the Veteran was not diagnosed with diabetes mellitus until 2002.  
Specifically, in an October 2002 private treatment record from 
Shands Jacksonville, the Veteran was admitted for chest pain.  In 
this treatment note, it was noted that the Veteran had new onset 
diabetes mellitus which was treated with a modified diet and 
medication.  VA outpatient treatment notes dated from 2004 to 
2006 describe continued treatment and follow-up care for his 
diabetes mellitus.  None of these treatment records indicate that 
his diabetes mellitus was caused or aggravated by his service.  

The Veteran also submitted a copy of his June 2006 VA Agent 
Orange Examination.  In that examination report, the examiner 
noted the Veteran's service in Korea, indicating that he was 
stationed at the Osan Air Base where he loaded and unloaded 
mailbags and handled mail.  Based upon the Veteran's oral 
history, the examiner noted that the Veteran was not involved in 
operations near the DMZ in Korea.  The Veteran indicated that 
although the mailbags had a pungent odor, he was unsure whether 
he was involved with the handling of Agent Orange or any other 
herbicides.  The examiner made the assumption that "being in the 
air base and close to the DMZ that the perimeters were kept 
defoliated and [the Veteran] may have been in recently defoliate 
areas."  This statement regarding any herbicide exposure is 
speculative and as such not given probative value.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion 
that stated "may" also implied "may not" and was therefore 
speculative).  The examiner also noted the Veteran's service in 
Thailand where he was continued to handle mail.  The examiner did 
not opine as the etiology of the Veteran's diabetes mellitus but 
noted the Veteran's assertions that his disability as related to 
herbicide exposure.  

Following the Board's remand, the Veteran was also afforded a VA 
examination in May 2010.  The VA examiner reviewed the claims 
file, including the Veteran's service treatment records and post-
service medical records.  The examiner noted that the results of 
the June 1969, August 1969, and November 1970 urinalysis reports 
were negative for sugar.  The examiner also indicated that the 
service treatment records were silent for diabetes or impaired 
fasting glucose or glucose intolerance.  The examiner took the 
Veteran's oral history noting that the Veteran experienced 
nocturia and thirst for a long time before being diagnosed with 
diabetes mellitus in the early 2000's.  After assessing the 
Veteran with diabetes mellitus, the examiner opined that this 
disability was not due to military service.  This opinion was 
based upon a review of the medical literature and the Veteran's 
medical records as well as the examiners clinical experienced.  
The examiner reasoned that the Veteran's service treatment 
records were silent for diabetes or any elevated glucose 
readings.  He was unable to determine whether the Veteran's 
diabetes mellitus was caused by herbicide exposure without 
resorting to mere speculation.  Contrary to the statements made 
by the Veteran's representatives, this May 2010 VA examination is 
sufficient as it is based upon a full review of the claims file, 
including all pertinent medical records, and the Veteran's oral 
history and statements.  See Barr, 21 Vet. App. at 311; see also 
Nieves-Rodriquez, 22 Vet. App. 295.  A rationale was provided to 
support the opinion.  

Additionally, SSA determination letters as well as medical 
documents relating to the ruling have been associated with the 
claims file.  The determination letter indicates that the Veteran 
was granted SSA disability benefits based upon his primary 
disability of diabetes mellitus and a secondary disability of 
essential hypertension.  The Board notes that while pertinent to 
the claim, the SSA records are not controlling for VA 
determinations.  See Collier v. Derwinski, 1 Vet. App. 412 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These 
records seem to indicate the severity of the Veteran's diabetes 
mellitus and do not relate the Veteran's diabetes mellitus with 
his service.  As such, they are given limited probative value.  

In weighing the evidence, the Board acknowledges the Veteran's 
assertion that he handled mailbags that contained a pungent odor 
for which he believes was Agent Orange.  However, as set out 
above, the Board finds the Veteran is not competent to provide an 
opinion as to the exact cause of the pungent odor.  The Board 
finds there is no other evidence of record indicating that the 
Veteran was exposed to herbicides during active duty.  The Board 
finds the preponderance of the evidence demonstrates that the 
Veteran was not exposed to herbicides while on active duty.  
Military records do not document that the Veteran was in an area 
which was exposed to defoliants.  

Furthermore, the only competent evidence of record pertaining to 
the etiology of the diabetes mellitus weighs against the 
Veteran's claim.  The Board places great probative value on the 
May 2010 VA examination opinion.  This negative nexus opinion is 
the only competent evidence regarding the etiology of the 
Veteran's diabetes mellitus.  As provided above, the examination 
report is based upon a review of the Veteran's claims file, 
including all the service treatment records, as well as the 
Veteran's oral history and assertions.  

Based upon the foregoing, the Board finds that service connection 
must fail on a direct or presumptive basis.  The Board finds that 
the preponderance of the evidence is against the Veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. 49.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to herbicide exposure, is denied.  



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


